Curia, per Richardson, J.
The motion for a re-hearing before the jury in this case, is addressed to the judicial discretion of the law: and such discretionary authority should be exercised only upon a just and rational consideration of the facts. The evidence that the clerk sold .the gin to the negro slave without the permit of her owner was full, and he was properly convicted; and the same facts may raise a presumption that the clerk was authorised by the master of the shop, so as to implicate him in the act of selling the liquor ; yet we must allow, on the part of the present defendant, the consideration due to the principle of law — that one man is not amenable, criminally, for the acts of another, unless he has sanctioned them in some way. ■ Aind when we reflect that the selling by the clerk was a phial of gin only— probably for two or three cents — that he denied selling at all, and may have taken upon himself so trifling a liberty ; that the owner of the shop was himself absent at the time, and has béen in no *147way otherwise implicable in such illicit trading; that every charge of the hind against a shopkeeper supposes a dishonest practice of trafficking with slaves, which is highly disreputable; a majority of the court think that, in a case of such circumstances, and where the clerk has been already punished, a due regard for the legal principle before laid down, well warrants that the present defendant should have another opportunity of showing his own innocence. — A new trial is therefore granted.,,
Phillips, for the motion.
The Attorney General, contra.
Gantt, O’Neall, Evans, and Butlek, Justices, concurred.